Title: James Madison to Nicholas P. Trist, 16 October 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 16. 1826
                            
                        
                        Since I asked the favor of you to sketch a report from the Visitors of the University such as would embrace
                            the topics and statements which the Board appeared to have in view, it occurred that the occasion required, and the
                            members of the Board would approve, some tribute to the memory of Mr. J. With this view I prepared an introductory
                            paragraph, as you will see; and that the Report might be, with the less trouble, fitted to it, I went on with what I
                            supposed, agreeable to usage and the intentions of the Board. I wish you however to examine what is said with your own
                            recollection of what passed at the close of the Session; and besides inserting the facts for which blanks are left, to add
                            whatever may have been omitted. The most delicate part of the subject, is that which relates to the debts of the
                            University, and the shape of an invitation to a Legislative discharge of them. On this point I am not sure that the sense
                            of the Board was precisely expressed; and I well know the caution hitherto entertained by our friends who are to plead the
                            cause at Richmond. Be so good as to consult with Genl. Cocke whom you will probably have an opportunity of seeing, and
                            with Mr Cabell also if an opportunity offers, on this point, and indeed on the whole subject; returning or I hope bringing
                            the paper in a state accommodated to their ideas. If the last report left anything to be now added as to the Library, the
                            place for inserting it is noted. You will observe that a blank is left for the precise form of
                            the "Caption" to the Report. If it was not intended or be not now convenient to transmit the late enactments, the clause
                            referring to them may be dropped. With friendly salutations
                        
                            
                                James Madison
                            
                        
                    